Name: Commission Regulation (EC) No 956/2001 of 16 May 2001 on surveillance measures regarding imports of certain textile products originating in the Syrian Arab Republic
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries;  international trade;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|32001R0956Commission Regulation (EC) No 956/2001 of 16 May 2001 on surveillance measures regarding imports of certain textile products originating in the Syrian Arab Republic Official Journal L 134 , 17/05/2001 P. 0031 - 0031Commission Regulation (EC) No 956/2001of 16 May 2001on surveillance measures regarding imports of certain textile products originating in the Syrian Arab RepublicTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules(1), as last amended by Commission Regulation (EC) No 2878/2000(2), and in particular Article 11(1)(b), thereof,Whereas:(1) A surge of imports into the Community in cotton yarn (category 1) originating in Syrian Arab Republic at very low prices has taken place during the last three years. Such imports have risen from almost nil in 1996 to 10 % of Community imports in 2000.(2) Although Community consumption has remained the same during the last three years, the surge in Syrian imports at prices lower than the general market price causes or threatens to cause serious injury to the Community producers of cotton yarn by depressing normal market prices.(3) In order to monitor imports into the Community of cotton yarn (category 1) originating in the Syrian Arab Republic while an examination according to Article 7 of Regulation (EC) No 517/94 takes place, it is therefore appropriate to introduce for a period of 18 months a surveillance mechanism. Accordingly, the importation of products shipped from the Syrian Arab Republic and put into free circulation in the Community should enter the Community under the surveillance mechanism and the requirements regarding production of an import document, as set out in Article 14(1)(a), (2), (3) and (4) of Regulation (EC) No 517/94 should apply.(4) In view of the urgency of the situation, it is desirable that this Regulation enter into force immediately.(5) These measures are in conformity with the opinion expressed by the committee established by Regulation (EC) No 517/94,HAS ADOPTED THIS REGULATION:Article 1Imports into the Community of cotton yarn (category 1), originating in the Syrian Arab Republic and released for free circulation into the Community, shall be subject to prior Community surveillance.Paragraph 1 shall not apply when the products referred to therein are shipped to a Community destination before the date of entry into force of this Regulation, provided that it can be shown to the satisfaction of the competent national authorities that these goods have been en route to Community territory on the date of entry into force of this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply for a period of 18 months.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 May 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 67, 10.3.1994, p. 1.(2) OJ L 333, 29.12.2000, p. 60.